Citation Nr: 0921113	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  In February 2009, the Veteran testified 
before the Board at a hearing that was held at the RO.

In May 2009, the appeal was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to in-
service acoustic trauma.

2.  The Veteran's tinnitus is related to in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
the Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).

2.  Tinnitus was incurred in or aggravated by the Veteran's 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

The Veteran contends that his bilateral hearing loss and 
tinnitus are the result of acoustic trauma sustained in 
service.  He describes first noticing diminished acuity of 
hearing in service while performing maintenance on aircraft 
on an aircraft carrier and not hearing a broadcasted message 
that gunnery fire practice was set to take place near where 
he was working.  He recalls having been surprised at the 
sudden noise associated with the firing of weapons, and that 
he should have been able to hear the notice regarding the 
beginning of the practice.  He asserts that while he did not 
notice the onset of tinnitus during his active service, he 
began to experience ringing in his ears shortly after his 
separation from service.  In February 2009 testimony before 
the Board, the Veteran denied a significant post-service 
history of noise exposure.  The Veteran stated that while he 
had been employed as a mechanic for many years after his 
separation from service, he worked in quiet areas and was not 
exposed to significant noise as a part of his duties.

The Veteran's service records do not demonstrate that he 
either complained of or was diagnosed with hearing loss or 
tinnitus during service.  On the occasions on which his 
hearing was tested during service, it was recorded as normal 
by whisper voice testing, and there were no complaints of 
tinnitus.  Thus, although the Veteran contends that he first 
noted hearing loss during service, there is no contemporary 
clinical evidence available to corroborate this contention.

The Veteran's official active service records list his 
military occupational specialty as aircraft engine mechanic.  
As that occupational specialty is consistent with exposure to 
acoustic trauma, the Board finds that the Veteran's 
contentions of noise exposure in service are consistent with 
his circumstances of service. 

Having determined that the Veteran was as likely as not 
exposed to acoustic trauma in service, the remaining 
questions before the Board are whether the Veteran has a 
current diagnosis or tinnitus or of hearing loss for which 
service connection may be granted, and whether there is nexus 
between any tinnitus or hearing loss and his service.  Brock 
v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

While the Veteran asserts that his bilateral hearing loss 
first manifested during service, and that he first obtained 
hearing aids in approximately 1980, the first post-service 
clinical evidence of record showing complaints of hearing 
loss is dated in June 1990, when audiometric examination 
revealed mild sensorineural hearing loss.  Audiometric 
records dated in January 1995 and thereafter demonstrate 
hearing loss that meets VA standards for consideration as a 
disability.  38 C.F.R. § 3.385.  The first clinical evidence 
demonstrating a complaint of tinnitus is not dated until 
October 1998.

In support of his claim, the Veteran submitted an April 2005 
opinion from his private audiologist, in which the 
audiologist related his hearing loss and tinnitus to the 
excessive noise levels to which the Veteran was exposed in 
service as a result of duties involving work on aircraft on a 
flight deck.  The audiologist noted that the Veteran had 
reported that he had not used hearing protection in service.  
The audiologist had reviewed the Veteran's service records, 
which were determined to be notable for hearing that was 
determined to be "normal" by whisper voice testing.  The 
audiologist explained that whisper voice testing was not a 
valid audiologic evaluation for hearing acuity.  The 
audiologist acknowledged that the Veteran's hearing loss was 
partially due to aging.  However, because the Veteran did not 
have a significant post-service history of noise exposure, 
and that his hearing evaluation upon separation from service 
was not valid, the audiologist felt that it was at least as 
likely as not that this hearing loss and tinnitus were caused 
by or contributed to by in-service noise exposure.

The Veteran underwent VA audiological examination in June 
2005, August 2005, and August 2006.  On each occasion he was 
diagnosed with tinnitus and hearing loss that meets VA 
standards for consideration as a disability.  An opinion 
regarding whether his hearing loss and tinnitus were related 
to in-service acoustic trauma was offered on only one 
occasion, at the examination in August 2005.  No opinions 
were offered on examination in June 2005 or August 2006.  

On examination in August 2005, the Veteran reported that he 
had been exposed to aircraft-related noise throughout the 
majority of his nearly four years of service in the Navy.  
Throughout that time, he had not worn hearing protection.  
Subsequent to his separation from service, he had worked as a 
diesel engine mechanic for approximately 16 years, during 
which time he also did not wear hearing protection.  After 
that, he had worked for approximately 9 years for a printing 
company in an environment which the Veteran stated was not 
particularly noisy.  The Veteran denied a history of 
recreational shooting.  The Veteran described a 30-year 
history of bilateral progressive hearing loss and a 15-year 
history of recurrent tinnitus.  

The examiner reviewed the Veteran's claims file and noted 
that his service medical records did not reveal evidence of 
hearing loss or tinnitus.  The examiner also reviewed the 
April 2005 opinion provided by the Veteran's private 
audiologist.  With respect to that opinion, the examiner 
noted that while the Veteran's service medical records did 
not document his precise hearing acuity at the time of his 
separation from service, there was no evidence that his 
hearing was not normal upon separation from service either.  
Additionally, given that the Veteran had a history of post-
service noise exposure as a result of his duties as a 
mechanic, it was less likely than not that the Veteran's 
hearing loss and tinnitus were related to in-service noise 
exposure.  The examiner explained that hearing loss caused by 
acoustic trauma happens at the time of exposure and not years 
later.

In January 2006, the Veteran's private audiologist submitted 
an additional statement in support of the Veteran's claims, 
in which she reiterated that because there was no clear 
evidence demonstrating that the Veteran did not have some 
hearing loss at the time of his separation from service, and 
it was clear that he was exposed to noise in service, there 
was a high possibility that he sustained acoustic trauma in 
service, making it at least as likely as not that the in-
service noise exposure contributed to his hearing loss and 
tinnitus.

Although the August 2005 VA examiner determined that the 
Veteran's hearing loss and tinnitus were less likely than not 
related to acoustic trauma in service, the Board finds that 
the Veteran has provided credible testimony regarding 
exposure to acoustic trauma in service, and that his 
testimony with respect to having first noticed diminished 
hearing ability in service, and tinnitus shortly after 
service, is competent.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the in-
service evidence demonstrating that the Veteran had duties as 
an aircraft engine mechanic to be persuasive corroboration of 
the Veteran's contentions, and the April 2005 and January 
2006 opinions from his private audiologist support a 
causative relationship.  Additionally, the Board finds 
persuasive the fact that although there is evidence of some 
noise exposure following service, the evidence suggests that 
the Veteran's hearing loss and tinnitus are the result, at 
least in part, of noise exposure during the Veteran's 
service.  

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran 
incurred bilateral hearing loss and tinnitus as a result of 
his active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


